Per Curiam :
In April of the present year, plaintiff in error was convicted of perjury in the Circuit Court of Baker county, and sentenced to confinement at hard labor in the State prison for the term of twenty years. From this sentence, he sued out this, writ of error.
Upon proof presented to the Circuit Court as provided by section 2977 Revised Statutes, that court made an order that plaintiff in error be relieved from the payment of all costs in the cause. The judgment does not impose a money fine, but simply imprisonment in the State prison.
It is made to appear to: us that, notwithstanding the order made by the Circuit Judge and the writ of error sued out, plaintiff in error is now undergoing execution of the sentence in the State prison, and that be: is now .employed at hard labor by one of the lessees of State convicts. We are moved to grant an order directing’ that he be redelivered to the sheriff of Baker county, to remain in his custody until the present writ of error is disposed of. The Attorney-Gen eral 'consents that we hear the motion at this time .
The motion must be granted. Under the order made by the Circuit Court, the writ of error operates as a supersedeas to the execution of the, judgment upon plaintiff in error remaining in the custody of the sheriff of the court passing the sentence. State v. Mitchell, 29 Fla. 302, 10 South. Rep. 746. We shall, therefore, enter an order requiring the Commissioner of Agriculture, and the contractor for State convicts having plaintiff in error in custody, to deliver plaintiff in error to the *612custody of thie sheriff of Baker county, to be by him held in custody during the pendency of this writ of error, or until released as provided by law.